

1229 - 1231 25th Street, N.W.
Washington, D.C.




AGREEMENT OF PURCHASE AND SALE




 
THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made as of February 13,
2006 (“Contract Date”), between (i) BNA Washington Inc., a Delaware corporation
(“Seller”), and (ii) CESC 1229-1231 TRS Inc., a Delaware corporation
(“Purchaser”).
 
ARTICLE 1. INTERPRETATION
 
1.1  Definitions. For purposes of this Agreement, the following capitalized
terms shall have the meanings indicated:
 
1.1.1  Access Agreement: the Access Agreement executed by Purchaser in
connection with the Property.
 
1.1.2  Accounting Firm: as defined in Section 10.10.
 
1.1.3  Action: any action, suit, arbitration, governmental investigation or
other legal proceeding.
 
1.1.4  Adjacent Agreement: the Agreement of Purchase and Sale dated as of the
Contract Date between Seller and Adjacent Purchaser, relating to the purchase
and sale of the Adjacent Property.
 
1.1.5  Adjacent Property: Lot 109 in Square 24 in the District of Columbia,
together with all right, title and interest of Seller in and to any
Appurtenances thereto.
 
1.1.6  Adjacent Purchaser: CESC 1227 LLC, a Delaware limited liability company,
an affiliate of Purchaser.
 
1.1.7  Apportionment Time: 12:01 a.m. local time at the Property.
 
1.1.8  Appurtenances: with respect to a parcel of land, (i) all rights, ways,
easements, privileges and appurtenances to such parcel, (ii) all strips and
gores appurtenant to such parcel, and (iii) any land lying in the bed of any
streets, roads and alleys appurtenant to such parcel.
 
1.1.9  BNA: The Bureau of National Affairs, Inc., a Delaware corporation.
 
1.1.10  Closing: the consummation of the purchase and sale of the Property as
contemplated by this Agreement.
 

--------------------------------------------------------------------------------


1.1.11  Closing Date: the date on which the Closing occurs.
 
1.1.12  Code: the Internal Revenue Code of 1986, as amended.
 
1.1.13  Confidentiality Agreement: the Confidentiality Agreement executed by
Purchaser in connection with the Property.
 
1.1.14  Contract: any contract for services, maintenance and supplies, equipment
leases, and any other contract or agreement relating to the management, use,
maintenance, operation, provisioning or equipping of the Property, and all
amendments thereto.
 
1.1.15  Contract Date: as defined in the Preamble.
 
1.1.16  Crystal City Agreement: the Agreement of Purchase and Sale dated as of
the Contract Date between Crystal City Seller and Crystal City Purchaser,
relating to the purchase and sale of the Crystal City Property.
 
1.1.17  Crystal City Property: a to-be-subdivided three-dimensional lot and
improvements therein comprising a portion of the land and improvements described
in Arlington County Site Plan No. 56, commonly known as the “Crystal Mall”
complex, which lot and improvements consist of the office building located at
1801 South Bell Street, Arlington, Virginia, as shown on Schedule 1.1.6 to the
Crystal City Agreement (and as modified from time to time in accordance
therewith).
 
1.1.18  Crystal City Purchaser: Seller, as purchaser under the Crystal City
Agreement.
 
1.1.19  Crystal City Seller: collectively, CESC Mall Land L.L.C., a Delaware
limited liability company and CESC Mall L.L.C., a Virginia limited liability
company, affiliates of Purchaser.
 
1.1.20  Damages: out of pocket damages, liabilities, losses, claims, costs and
expenses (including reasonable attorneys’ fees and expenses).
 
1.1.21  Deposit: as defined in Section 2.2.
 
1.1.22  District: the Government of the District of Columbia.
 
1.1.23  Encumbrance: any lien, mortgage, deed of trust, security interest,
pledge, charge, option, encroachment, easement, covenant, lease, reservation or
restriction of any kind (whether recorded, perfected, inchoate, actual or
contingent) affecting title.
 
1.1.24  Environmental Laws: all Legal Requirements in effect as of the Contract
Date relating to the protection of the environment or to human health, or
regulating the manufacture, use or disposal of Hazardous Substances.
 

--------------------------------------------------------------------------------


1.1.25  EBG Lease: Lease, dated May 12, 1989, between Seller and Epstein Becker
& Green, P.C., as amended.
 
1.1.26  Escrow Agent: Commercial Settlements, Inc., 1015 15th Street, N.W.,
Suite 300, Washington, D.C., Attn: David P. Nelson, as agent for the Title
Company.
 
1.1.27  Exchange Agreement: the Exchange Agreement dated as of the Contract Date
among all of the parties to this Agreement, the Adjacent Agreement and the
Crystal City Agreement, providing for the coordination of certain rights and
remedies of the parties pursuant to such agreements.
 
1.1.28  Hazardous Substance: any pollutant, contaminant or any toxic,
radioactive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, asbestos, and toxic mold, in
each case as regulated under Environmental Laws.
 
1.1.29  Improvements: the buildings, structures, installations and other
improvements, including such facilities, fixtures and appurtenances as shall
constitute real property, located in or on the Land, commonly known as 1229 and
1231 25th Street, N.W., Washington, D.C.
 
1.1.30  Intangible Property: collectively, (i) all assignable guarantees and
warranties, if any, that relate to the Improvements or Personal Property, (ii)
all assignable permits, certificates of occupancy, and other public approvals
that relate to the Land or the Improvements, (iii) all plans and specifications
for the Improvements, (iv) all rights and work product under construction,
service, consulting, engineering, architectural and similar contracts relating
to the Property, (v) books and records relating solely to ownership or operation
of the Property, and (vi) keys and lock and safe combinations relating to the
Property.
 
1.1.31  Land: Lot 883 in Square 24 in the District of Columbia, together with
all right, title and interest of Seller in and to any Appurtenances thereto.
 
1.1.32  Landlord: Seller or any successor landlord under the Leases.
 
1.1.33  Land Records: the land records of the District of Columbia.
 
1.1.34  Leases: collectively, the leases described on Schedule 3.10 and any
leases, licenses or other agreements for the occupancy of any portion of the
Land or Improvements that are entered into in accordance with Section 5.4.
 
1.1.35  Legal Requirement: any federal, state, local or municipal constitution,
law, statute, ordinance, rule, order or regulation.
 
1.1.36  Letter of Credit: as defined in Section 2.2.2.1.
 

--------------------------------------------------------------------------------


1.1.37  Permitted Exceptions: collectively, (i) the matters approved or deemed
approved by Purchaser in accordance with Section 5.2, (ii) the lien for real
estate taxes and assessments not yet due and payable, and (iii) the rights of
tenants under the Leases.
 
1.1.38  Person: a natural person or any legal or governmental entity.
 
1.1.39  Personal Property: all equipment, furniture, furnishings, appliances,
tools, machinery, supplies and other tangible personal property owned by Seller
and located at and used solely in connection with the operation of the Land and
Improvements (as opposed to such items as may be used by Seller and/or BNA
exclusively as an occupant of office space in the Improvements and in connection
with Seller’s and/or BNA’s publishing and printing business therein, all of
which items shall remain the property of Seller or BNA, as appropriate).
 
1.1.40  Property: collectively, (i) the Land, (ii) all right, title and interest
of Seller in and to the Improvements, (iii) all of Seller’s right, title and
interest in and to the Personal Property, the Intangible Property, the Leases
and the Contracts.
 
1.1.41  Purchase Price: as defined in Section 2.2.
 
1.1.42  Purchaser: as defined in the Preamble.
 
1.1.43  Purchaser Indemnified Parties: as defined in Section 7.5.1.
 
1.1.44  Purchaser’s Designee: as defined in Section 11.1.
 
1.1.45  Seller: as defined in the Preamble.
 
1.1.46  Seller Indemnified Parties: as defined in Section 7.5.2.
 
1.1.47  Seller’s Knowledge: the actual current knowledge of Les Holmes and
Elizabeth Brown (and for any time period after any such Person ceases to be in
the employ of BNA, such Person’s replacement with respect to such Person’s
responsibility with respect to the Property), without any obligation to review
any files or make inquiry of any Person. No knowledge of any other Person shall
be imputed to Seller.
 
1.1.48  Settlement Statement: as defined in Section 10.1.
 
1.1.49  Survey: as defined in Section 5.2.2.
 
1.1.50  Survey Standards: as defined in Section 5.2.2.
 
1.1.51  Tax Deferral Agreement: the Agreement among, Seller, BNA and the
District dated September 4, 1996, pursuant to which the District agreed to defer
payment of real estate taxes with respect to the Land and Improvements.
 
1.1.52  Title Commitment: as defined in Section 5.2.1.
 

--------------------------------------------------------------------------------


1.1.53  Title Company: Commonwealth Land Title Insurance Company, acting through
Escrow Agent as its agent.
 
1.1.54  Transaction Documents: collectively, this Agreement and the documents
executed at Closing by Seller and/or Purchaser (or Purchaser’s Designee).
 
1.1.55  Vornado: Vornado Realty L.P., a Delaware limited partnership.
 
1.2  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the District of Columbia (without reference to
conflicts of laws principles).
 
1.3  Captions, Numbering and Headings. Captions, numbering and headings of
Articles, Sections, Schedules and Exhibits in this Agreement are for convenience
of reference only and shall not be considered in the interpretation of this
Agreement. References in this Agreement to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to such Articles, Sections, Schedules
and Exhibits in this Agreement unless otherwise expressly specified.
 
1.4  Number; Gender. Whenever required by the context, the singular shall
include the plural, the neuter gender shall include the male gender and female
gender, and vice versa.
 
1.5  Business Day. In the event that the date for performance of any obligation
under this Agreement falls on other than a business day, then such obligation
shall be performed on the next succeeding business day.
 
1.6  Severability. In the event that one or more of the provisions of this
Agreement shall be held to be illegal, invalid or unenforceable, each such
provision shall be deemed severable and the remaining provisions of this
Agreement shall continue in full force and effect, unless this construction
would operate as an undue hardship on Seller or Purchaser or would constitute a
substantial deviation from the general intent of the parties as reflected in
this Agreement.
 
1.7  No Oral Modifications or Waivers. No modification of this Agreement shall
be valid or effective unless the same is in writing and signed by Seller and
Purchaser. No purported waiver of any of the provisions of this Agreement shall
be valid or effective unless the same is in writing and signed by the party
against whom it is sought to be enforced. Notwithstanding the foregoing, the
parties agree that the time for performance of any matter to be performed
pursuant to this Agreement may be modified by mutual exchange of electronic mail
by the parties or their respective counsel.
 
1.8  Exhibits. All Schedules and Exhibits referenced in this Agreement are
incorporated by this reference as if fully set forth in this Agreement, and all
references to this Agreement shall be deemed to include all such Schedules and
Exhibits.
 

--------------------------------------------------------------------------------


1.9  Integration. This Agreement, all Schedules and Exhibits appended to this
Agreement, the documents and agreements referenced in this Agreement, the
Adjacent Agreement, the Exchange Agreement, the Access Agreement, and the
Confidentiality Agreement contain the entire understanding between Seller and
Purchaser with respect to the sale of the Property, and are intended to be a
full integration of all prior or contemporaneous agreements, conditions,
understandings or undertakings between Seller and Purchaser with respect
thereto. There are no promises, agreements, conditions, undertakings,
understandings, warranties or representations, whether oral, written, express or
implied, between Seller and Purchaser with respect to the sale of the Property
other than as are expressly set forth in this Agreement, the Schedules and
Exhibits appended to this Agreement, the documents and agreements referenced in
this Agreement, the Adjacent Agreement, the Exchange Agreement, the Access
Agreement, and the Confidentiality Agreement. Without limiting the generality of
the foregoing, the offer letter dated as of May 31, 2005 between Seller and
Charles E. Smith Commercial Realty (an affiliate of Purchaser) is hereby
superseded and shall be of no further force or effect.
 
1.10  No Construction Against Drafter. This Agreement has been negotiated and
prepared by Seller and Purchaser and their respective attorneys and, should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.
 
1.11  Including. The term “including,” and variants thereof, shall mean
“including without limitation.”
 
ARTICLE 2.   SALE OF PROPERTY
 
2.1  Sale and Purchase. Subject to and in accordance with the terms of this
Agreement, Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, all of the Property.
 
2.2  Purchase Price.
 
2.2.1  The purchase price (“Purchase Price”) for the sale and purchase of the
Property shall be Seventy-One Million Dollars ($71,000,000.00), subject to the
debits and credits described in Article 10.
 
2.2.2  The Purchase Price shall be payable as follows:
 
2.2.2.1  Within three (3) business days following the Contract Date, Purchaser
shall deposit into escrow with Escrow Agent the sum of One Million Two Hundred
Eighty Thousand Dollars ($1,280,000.00), which deposit may be in the form of
either immediately available funds or an irrevocable sight draft letter of
credit in the form attached as Exhibit E and otherwise in form and content
reasonably acceptable to Seller (“Letter of Credit”).
 

--------------------------------------------------------------------------------


2.2.2.2  The Letter of Credit deposited pursuant to Section 2.2.2.1, any
proceeds of a draw on such Letter of Credit pursuant to this Agreement, any
immediately available funds deposited by Purchaser pursuant to Section 2.2.2.1
and any interest accrued on such proceeds or funds, shall be referred to
collectively as the “Deposit.” The Deposit shall be held in accordance with
Section 8.1. At Closing, the cash portion of the Deposit shall, at Purchaser’s
option, either be paid to or at the direction of Seller and credited against the
Purchase Price or returned to Purchaser, and any Letter of Credit not previously
drawn by Escrow Agent shall be returned to Purchaser, together with a letter
from Seller authorizing the termination of such Letter of Credit.
 
2.2.2.3  At Closing, Purchaser shall pay to or at the direction of Seller by
wire transfer of immediately available funds, the balance of the Purchase Price
(net of the cash portion of the Deposit), as adjusted for the debits and credits
described in Article 10.
 
2.2.2.4  Any Letter of Credit shall be issued by a financial institution
acceptable to Seller and having a long-term unsecured debt rating from Standard
& Poor’s Corporation of not less than “A” (or equivalent from another nationally
recognized rating agency).
 
2.3  Condition of Property. Purchaser acknowledges that (i) Purchaser has been
given a reasonable opportunity to inspect and investigate the Property, all
improvements thereon and all aspects relating thereto, including all of the
physical, environmental and operational aspects of the Property, either
independently or through agents and experts of Purchaser’s choosing, and (ii)
Purchaser will acquire the Property based solely upon Purchaser’s own
investigation and inspection of the Property and the representations, warranties
and covenants of Seller expressly set forth in the Transaction Documents
executed by Seller. Seller and Purchaser agree that, except as expressly
provided for in this Agreement and the other Transaction Documents executed by
Seller, (i) the Property shall be sold and Purchaser shall accept possession of
the Property on the Closing Date “AS IS,” “WHERE IS,” and “WITH ALL FAULTS,” and
(ii) such sale shall be without representation or warranty of any kind, whether
express, implied, statutory or otherwise, including any warranty of income
potential, operating expenses, uses, merchantability, floor area ratio,
development potential, or fitness for a particular purpose, and Seller hereby
disclaims and renounces any such representation or warranty. Purchaser further
acknowledges and agrees that, except as expressly provided in the Transaction
Documents executed by Seller, Seller shall be under no duty to make any
affirmative disclosure regarding any matter which may be known to Seller, or its
officers, directors, contractors, agents or employees, and that it is relying
solely upon its own inspection of the Property and not upon any representations
made to it by any Person whomsoever on Seller’s behalf.
 

--------------------------------------------------------------------------------


ARTICLE 3.   SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller hereby represents and warrants to Purchaser as follows:
 
3.1  Good Standing. Seller is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware, and qualified to transact
business and in good standing under the laws of the District of Columbia. Seller
has full corporate power and authority to execute this Agreement and to
consummate the transaction contemplated by this Agreement.
 
3.2  Due Authorization. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Seller. Assuming the due execution and delivery of this
Agreement by Purchaser, this Agreement constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
 
3.3  No Violations. The execution, delivery and performance of this Agreement by
Seller and the consummation by Seller of the transactions contemplated by this
Agreement will not:  (i) violate any Legal Requirement or any order of any court
or governmental authority that is binding on Seller or the Property; or
(ii) result in a breach of or default under any contract or other agreement to
which Seller is a party or by which the Property is bound or any provision of
the organizational documents of Seller.
 
3.4  Bankruptcy. Seller is not the subject debtor under any federal, state or
local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.
 
3.5  Litigation. Except as set forth on Schedule 3.5, there are no Actions
pending or, to Seller’s Knowledge, threatened against Seller or relating to the
ownership, operation, development, use or occupancy of the Property, before any
court or governmental authority, which if adversely determined would affect
Seller’s ability to enter into or perform this Agreement or would materially
adversely affect the ownership or operation of, or title to, the Property.
 
3.6  Violations of Law. Seller has not received written notice from any
governmental authority alleging a violation of any Legal Requirement affecting
the Property that has not been corrected. Seller shall have the right to update
the representation set forth in this Section 3.6 to reflect any such written
notice that is received by Seller after the Contract Date.
 
3.7  Condemnation. There are no pending condemnation actions with respect to the
Property, and to Seller’s Knowledge there are no threatened or contemplated
condemnation actions with respect to the Property. Seller shall have the right
to update the representation set forth in this Section 3.7 to reflect (i) any
condemnation that becomes pending after the Contract Date, or (ii) any
threatened or contemplated condemnation that first becomes known to Seller after
the Contract Date, in which event the provisions of Article 9 shall control.
 

--------------------------------------------------------------------------------


3.8  Environmental Matters. To Seller’s Knowledge, other than (i) Hazardous
Substances used in the ordinary course of maintaining and cleaning the Property
in commercially reasonable amounts, and (ii) Hazardous Substances used as fuels,
lubricants or otherwise in connection with vehicles, machinery and equipment
located at the Property in commercially reasonable amounts, no Hazardous
Substances are present on or in the Property. To Seller’s Knowledge, the
Hazardous Substances described in the foregoing clauses (i) and (ii) are being
used and disposed of in compliance with all applicable Environmental Laws.
 
3.9  Contracts. There are no Contracts that will affect the Property as of the
Closing Date, except (i) Permitted Exceptions, and (ii) as otherwise permitted
under this Agreement.
 
3.10  Leases. There are no leases, licenses or other agreements permitting the
possession or occupancy of all or any portion of the Land or Improvements other
than those identified on Schedule 3.10. Seller has provided to Purchaser a
correct and complete copy of each Lease. To Seller’s Knowledge, the Leases are
in full force and effect. Except as set forth in Schedule 3.10, there are no
outstanding obligations on the part of the Landlord under the Leases to
construct or pay for tenant improvements or to pay any leasing commissions, and
the Leases provide for no free rent periods that have not expired. Seller shall
have the right to update the representation set forth in this Section 3.10 to
reflect Leases executed, terminated or modified after the Contract Date in
accordance with this Agreement.
 
3.11  Foreign Person. Seller is not a “foreign person” as defined in Section
1445 of the Code.
 
ARTICLE 4.   PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
Purchaser hereby represents and warrants to Seller as follows:
 
4.1  Good Standing. Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has full power
and authority to conduct the business in which it is now engaged. Purchaser is
duly qualified to do business and in good standing under the laws of the
District of Columbia, or will be so qualified and in good standing as of the
Closing Date.
 
4.2  Due Authorization. The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Purchaser. Assuming the due execution and delivery of this
Agreement by Seller, this Agreement constitutes the valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms.
 
4.3  No Violations. The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated by
this Agreement will not:  (i) violate any Legal Requirement or any order of any
court or governmental authority that is binding on Purchaser; or (ii) result in
a breach of or default under (A) any contract or other agreement to which
Purchaser is a party or (B) any provision of the organizational documents of
Purchaser.
 

--------------------------------------------------------------------------------


4.4  Bankruptcy. Purchaser is not the subject debtor under any federal, state or
local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.
 
4.5  Litigation. There are no Actions pending or, to Purchaser’s knowledge,
threatened against Purchaser before any court or governmental authority, an
adverse determination of which would materially adversely affect (i) the
financial condition of Purchaser, or (ii) Purchaser’s ability to enter into or
perform this Agreement.
 
4.6  Terrorist Organizations Lists. Purchaser is not acting, directly or
indirectly, for or on behalf of any Person named by the United States Treasury
Department as a Specifically Designated National and Blocked Person, or for or
on behalf of any Person designated in Executive Order 13224 as a Person who
commits, threatens to commit, or supports terrorism. Purchaser is not engaged in
the transaction contemplated by this Agreement directly or indirectly on behalf
of, or facilitating such transaction directly or indirectly on behalf of, any
such Person.
 
ARTICLE 5.   ACTIONS PENDING CLOSING
 
5.1  Due Diligence.
 
5.1.1  Purchaser acknowledges that Purchaser has completed such inspections and
investigations of the Property as Purchaser deems desirable to evaluate the
financial and physical condition of the Property and such other matters that
Purchaser may deem relevant and hereby waives any further due diligence period.
 
5.1.2  Prior to Closing, Purchaser and Purchaser’s agents and contractors shall
have the right to enter upon the Property during regular business hours and upon
reasonable prior notice to Seller. Purchaser and Purchaser’s agents and
contractors may at Seller’s option be accompanied by a representative of Seller
during any such entry upon the Property. Purchaser agrees that all inspections
of the Property shall be subject to the rights or security requirements of
tenants under Leases, and shall be conducted in a manner not unreasonably
disruptive to tenants, guests or invitees at the Property or otherwise to the
operation of the Property. Purchaser shall have the right to interview the
tenant under any Lease, provided, however, that Purchaser shall first deliver
written notice thereof to Seller, and at Seller’s option a representative of
Seller shall participate in any such interviews. In the event Purchaser desires
to conduct any physically invasive due diligence, Purchaser shall provide Seller
with the scope of the work to be done and the name of the contractor to conduct
such work, and shall request Seller’s prior consent thereto, which consent shall
not be unreasonably withheld. Prior to entry onto the Property, Purchaser shall
provide Seller with a certificate of insurance evidencing that Purchaser
maintains a commercial general liability policy that names Seller as an
additional insured, in such amounts and from such insurers as Seller shall
approve, such approval not to be unreasonably withheld. Purchaser shall
(i) restore the Property, at its own expense, to substantially the same
condition which existed prior to any inspections or other activities of
Purchaser thereon; and (ii) be responsible for and pay any and all liens by
contractors, subcontractors, materialmen, or laborers performing the inspections
or any other work for Purchaser, its agents or contractors on or related to the
Property. Purchaser agrees to and hereby does indemnify, defend and hold
harmless Seller and its affiliates, members, partners, shareholders, officers,
directors, employees, agents, representatives, licensees, and the successors of
any of the foregoing, harmless from and against any and all damages including
mechanic’s and materialmen’s liens, caused by the entry by Purchaser and/or any
of Purchaser’s agents or contractors onto the Property pursuant to this
Section 5.1.2, provided that Purchaser shall not be so liable for the mere
discovery by Purchaser or its agents or contractors of any existing condition at
the Property. Purchaser’s obligations pursuant to this Section 5.1 shall survive
the Closing (without limitation as to time) or earlier termination of this
Agreement.

--------------------------------------------------------------------------------


 
5.1.3  Seller has made available to Purchaser for inspection and copying or
delivered to Purchaser such documents, materials and information concerning the
Property as Seller may have in its possession or under its control, excluding
only (i) materials that Seller shall have obtained or developed in connection
with the potential sale of the Property, (ii) materials that are subject to
attorney-client privilege, (iii) internal communications, and (iv) internal
projections, forecasts, valuations, budgets and analyses.
 
5.1.4  Purchaser shall, at no cost to Seller (but without representation or
warranty of any kind), furnish to Seller copies of any third-party reports
received by Purchaser relating to any inspections of the Property conducted on
Purchaser’s behalf. Upon any termination of this Agreement (other than a
termination resulting from a default by Seller), Purchaser shall (i) assign all
of its right, title and interest in any such third party reports to Seller
(without representation or warranty of any kind) and (ii) return all documents,
materials and information (and all copies thereof) concerning the Property that
Seller has provided to Purchaser. Purchaser’s obligation in this Section 5.1.4
shall survive the termination of this Agreement.
 
5.2  Title and Survey.
 
5.2.1  Purchaser acknowledges receipt from Title Company, prior to the Contract
Date, of the commitment for an ALTA Owner’s Policy of Title Insurance attached
as Schedule 5.2.1 (“Title Commitment”) for the Land and Improvements,
accompanied by a copy of all documents referred to in the Title Commitment.
 
5.2.2  Purchaser has obtained, prior to the Contract Date, a survey of the
Property by VIKA dated August 4, 2005, and revised November 1, 2005 (“Survey”)
prepared in accordance with the Minimum Standard Detail Requirements and
Classifications for ALTA/ACSM Land Title Surveys published in 1999 (“Survey
Standards”).
 
5.2.3  All Encumbrances as of the effective date of the Title Commitment
(excluding Encumbrances shown on Schedule B, Section 1 of the Title Commitment),
and all items shown on the Survey, shall be deemed to have been approved by
Purchaser and shall be Permitted Exceptions for all purposes under this
Agreement.
 

--------------------------------------------------------------------------------


5.2.4  Seller shall cure at or before the Closing all Encumbrances other than
the Permitted Exceptions. Seller may use a portion of the Purchase Price to
effect such cure at Closing. Seller shall have the right to mortgage the
Property prior to Closing, provided that that lien of such mortgage shall be
released at or prior to Closing at Seller’s sole cost and expense.
 
5.3  Operation of Property. Prior to Closing, except as otherwise expressly
provided in this Agreement:
 
5.3.1  Seller shall continue to operate the Property in the ordinary course of
business consistent with the practices and procedures in effect as of the
Contract Date.
 
5.3.2  Seller shall maintain and repair the Improvements substantially in their
present condition, except for reasonable wear and tear and damage by casualty or
condemnation, and except for such other matters as may be agreed upon by the
parties in writing following a written request by Seller that Purchaser waive
Seller’s obligation hereunder with respect to specific repairs or replacements,
which request shall be considered by Purchaser in good faith in light of
Purchaser’s then-current plans to redevelop (or not) the Improvements.
 
5.3.3  Seller shall not remove any Personal Property, except as may be required
for repair or replacement in the ordinary course of business, and replacement
shall be of approximately equal quality and quantity as the removed item of
Personal Property.
 
5.3.4  Seller shall maintain, at its cost, standard premises operations
liability coverage, and shall add Purchaser as an additional insured promptly
after the Contract Date.
 
5.4  Leases.
 
5.4.1  Prior to Closing, except as otherwise set forth in this Agreement, Seller
shall not (i) enter into any new lease, license or other agreement for the
occupancy of the Improvements, or (ii) modify any Lease in a manner that would
be binding on Purchaser from and after Closing, without the prior written
approval of Purchaser in each instance, such approval to be granted or withheld
in Purchaser’s sole discretion. Purchaser’s approval shall not be required with
respect to any modification of any Lease that is required under the terms of
such Lease but Seller shall deliver to Purchaser written notice of such
modification or renewal within five (5) days of Seller’s receipt of the same.
Prior to Closing, Seller shall perform its obligations under each Lease, and
shall endeavor to promptly collect all rents due under the Leases in accordance
with Seller’s usual practices.
 
5.4.2  Seller shall use commercially reasonable efforts to obtain from the
tenant under each Lease and deliver to Purchaser, prior to Closing, an estoppel
certificate in substantially the form of Exhibit D or in the form required by
such tenant’s Lease, dated no earlier than the date that is thirty (30) days
prior to the scheduled date for Closing.
 

--------------------------------------------------------------------------------


5.5  Contracts. Prior to Closing, Seller shall terminate all Contracts affecting
or relating to the Property, other than Contracts that constitute Permitted
Exceptions.
 
5.6  Title. Except as expressly permitted or required under this Agreement,
prior to Closing, Seller shall not cause or voluntarily permit any change in
title to the Property or any Encumbrance against title to the Property.
 
5.7  Updates to Representations. Prior to Closing, Seller and Purchaser shall
each promptly notify the other in writing if it becomes aware of any fact or
condition that is inconsistent with any of Seller’s representations or
warranties under this Agreement. Such representations and warranties shall
automatically be deemed modified to reflect all information actually known to
Purchaser prior to the Contract Date, including information contained in all
third-party due diligence reports prepared at the direction of Purchaser.
 
5.8  Satisfaction of Conditions. Prior to Closing, Seller and Purchaser shall
each use good faith, commercially reasonable efforts to satisfy the conditions
to Closing set forth in Article 6.
 
5.9  Tax Deferral. At or prior to Closing, Seller shall pay (or shall cause BNA
to pay) all real estate taxes deferred by the District pursuant to the Tax
Deferral Agreement, together with any interest, penalties and other amounts
payable in connection therewith.
 
5.10  Crystal City Agreement: Seller shall perform the obligations of Crystal
City Purchaser under the Crystal City Agreement. Purchaser shall cause Crystal
City Seller to perform the obligations of Crystal City Seller under the Crystal
City Agreement.
 
5.11  Adjacent Agreement: Seller shall perform its obligations under the
Adjacent Agreement. Purchaser shall cause Adjacent Purchaser to perform its
obligations under the Adjacent Agreement.
 
5.12  Access for Marketing: Prior to Closing, Purchaser shall have the right,
upon reasonable prior notice to Seller and during normal business hours, to show
the Improvements to prospective tenants, investors and other interested parties.
 
5.13  Pre-Development Activities. Prior to Closing, Purchaser shall have the
right to apply for and pursue the following: (i) a planned unit development
designation, variances or other zoning relief affecting all or any portion of
the Property and/or the Adjoining Property, (ii) the subdivision of the Property
and/or the Adjoining Property into one or more record lots or assessment and
taxation lots, and (iii) such other land use, development and construction
permits and approvals as may be required in connection with Purchaser’s planned
redevelopment of the Property and/or the Adjoining Property. All costs in
connection with any such proceedings shall be borne by Purchaser. Seller shall,
at Purchaser’s expense, cooperate with Purchaser in such manner as Purchaser may
reasonably request in connection with such proceedings. To the extent required
by applicable Legal Requirements, Seller, as the owner of the Property, shall
execute or join in any documents required in connection with the foregoing
(including applications for planned unit development designation, variances or
other zoning relief), provided that (a) Seller shall not be exposed to any
liability as a result thereof (or shall be indemnified by Purchaser for any such
liability) and (b) the proposed action shall not impose any obligations of any
kind on Seller nor adversely affect the Property prior to Closing.

--------------------------------------------------------------------------------


 
ARTICLE 6.   CONDITIONS TO CLOSING
 
6.1  Purchaser’s Conditions to Closing. The obligation of Purchaser to
consummate the Closing shall be subject to the satisfaction of each of the
following conditions, any or all of which may be waived in whole or in part by
Purchaser:
 
6.1.1  Each of Seller’s representations and warranties set forth in this
Agreement (as modified by all modifications and updates expressly permitted by
Article 3 or the second sentence of Section 5.7) shall be correct in all
material respects as of the Closing Date.
 
6.1.2  Seller shall have performed all of its material obligations under this
Agreement required at or prior to Closing.
 
6.1.3  The Title Company shall be prepared to issue to Purchaser, immediately
upon consummation of Closing, an Owner’s Policy of Title Insurance consistent
with the Title Commitment, at standard rates and in an amount equal to the
Purchase Price paid by Purchaser at Closing.
 
6.1.4  Unless the Crystal City Agreement has been terminated as a result of a
default by Crystal City Seller thereunder, Closing shall have occurred, or shall
concurrently be occurring, under the Crystal City Agreement.
 
6.1.5  Closing shall have occurred, or shall concurrently be occurring, under
the Adjacent Agreement.
 
6.2  Failure of Purchaser’s Condition. In the event of the failure of any
condition set forth in Section 6.1.1 through 6.1.5, Purchaser, at its sole
election, may (i) terminate this Agreement and (subject to the last sentence of
this Section 6.2) receive a return of the Deposit, (ii) waive the condition and
proceed to Closing, or (iii) extend the date for Closing for such additional
period of time (not to exceed one hundred twenty (120) days in the aggregate for
all such extensions) as may be reasonably required to allow such condition to be
satisfied. Nothing set forth in this Section 6.2 shall affect Purchaser’s rights
or remedies under Section 8.3 with respect to any breach of this Agreement by
Seller.
 
6.3  Seller’s Conditions to Closing. The obligation of Seller to consummate the
Closing shall be subject to the satisfaction of each of the following
conditions, any or all of which may be waived in whole or in part by Seller:
 
6.3.1  Each of Purchaser’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date.
 

--------------------------------------------------------------------------------


6.3.2  Each of Purchaser’s representations and warranties set forth in this
Agreement shall be correct in all material respects as if made by Purchaser’s
Designee as of the Closing Date.
 
6.3.3  Purchaser shall have performed all of its material obligations under this
Agreement required at or prior to Closing.
 
6.3.4  Unless the Crystal City Agreement has been terminated as a result of a
default by Crystal City Purchaser thereunder, Closing shall have occurred, or
shall concurrently be occurring, under the Crystal City Agreement.
 
6.3.5  Closing shall have occurred, or shall concurrently be occurring, under
the Adjacent Agreement.
 
6.4  Failure of Seller’s Condition. In the event of the failure of any condition
precedent set forth in Section 6.3.1 to 6.3.5, Seller, at its sole election, may
(i) terminate this Agreement, in which event the Deposit (subject to the last
sentence of this Section 6.4) shall be returned to Purchaser, (ii) waive the
condition and proceed to Closing, or (iii) extend the date for Closing for such
additional period of time (not to exceed one hundred twenty (120) days in the
aggregate for all such extensions) as may be reasonably required to allow
Purchaser to satisfy such condition. Nothing set forth in this Section 6.4 shall
affect Seller’s rights or remedies under Section 8.2 with respect to any breach
of this Agreement by Purchaser.
 
ARTICLE 7.   CLOSING
 
7.1  Closing. Closing shall be held on the date that closing is required to
occur under the Crystal City Agreement (including any extensions of closing
thereunder), but not earlier than December 1, 2006.
 
7.1.1  Closing shall be conducted through an escrow with Escrow Agent. Seller
and Purchaser shall execute (or cause their counsel to execute) such additional
instructions to Escrow Agent as may be required in connection therewith.
 
7.1.2  Pre-closing (“Pre-Closing”) shall be held at the Washington, D.C.,
offices of DLA Piper Rudnick Gray Cary US LLP on the business day immediately
preceding the scheduled date for Closing. At Pre-Closing, Seller and Purchaser
shall execute and deliver to Escrow Agent all documents and deliveries required
under Sections 7.2 and 7.3, other than the Settlement Statement and payment of
the amounts required to be paid at Closing. Seller and Purchaser shall complete
and execute the Settlement Statement, and Seller and Purchaser shall pay the
amounts required to be paid at Closing to Escrow Agent at Closing by wire
transfer of immediately available funds, such that the amounts due to or on
behalf of Seller pursuant to the Settlement Statement shall be wire transferred
into a bank account or accounts designated by Seller no later than 3:00 p.m.
local time at the Property on the Closing Date.
 

--------------------------------------------------------------------------------


7.1.3  Unless Closing under the Crystal City Agreement shall have been extended
pursuant to Section 7.1.2.2 of the Crystal City Agreement, Seller shall have the
right, in Seller’s sole but reasonable discretion, to continue for a limited
period as described below to occupy the portions of the Land and Improvements
occupied by Seller immediately prior to Closing (“Seller Premises”) in order to
accommodate Seller’s move to the Crystal City Property. If Seller shall exercise
such right, then at Closing, Purchaser, as landlord, and Seller, as tenant,
shall execute a lease (“Seller Lease”) of the Seller Premises. The Seller Lease
shall (i) provide for rental per square foot equal to the rental per square foot
(including real estate taxes and operating expense passthroughs), taking into
account a monthly rent set-off in the amount of $27,830.40, then payable under
the terms of the EBG Lease, (ii)  provide that Seller accepts the Seller
Premises in an “as is” condition on the Closing Date, (iii) provide for a term
commencing on the Closing Date and expiring on a date designated by Seller that
is not later than the earlier of (x) ninety (90) days after the Closing Date or
(y) such date (which shall not be less than thirty (30) days after the Closing
Date) as may be required by Purchaser in order to accommodate a new third party
tenant or to commence redevelopment activities, and (iv) otherwise be in
substantially the same form as the Charles E. Smith Commercial Realty standard
form of office lease, with such changes thereto as Seller and Purchaser, each
acting reasonably and in good faith, shall mutually agree upon.
 
7.1.4  Except as otherwise provided in Section 7.1.2.1 of the Crystal City
Agreement, Seller shall surrender the Land and Improvements at Closing (or, if
applicable, the expiration of the Seller Lease) and shall, at its sole cost and
expense, remove from the Land and Improvements all equipment, furniture,
furnishings, appliances, tools, machinery, supplies and other tangible personal
property owned or leased by Seller other than the Personal Property.
 
7.2  Seller’s Closing Deliveries. At or prior to Closing, Seller shall deliver
to Escrow Agent the following:
 
7.2.1  The Deed (“Deed”) in the form of Exhibit A, conveying fee title to the
Land and Improvements to Purchaser, duly executed and acknowledged by Seller,
and dated as of the Closing Date.
 
7.2.2  The Bill of Sale (“Bill of Sale”) in the form of Exhibit B, conveying all
of Seller’s right, title and interest in the Personal Property to Purchaser,
duly executed by Seller, and dated as of the Closing Date.
 
7.2.3  The Assignment (“Assignment”) in the form of Exhibit C, assigning all of
Seller’s right, title and interest in the Leases, Contracts and Intangible
Property to Purchaser, duly executed by Seller, and dated as of the Closing
Date.
 
7.2.4  If Seller has exercised its right to continue to occupy the Seller
Premises following Closing, the Seller Lease, duly executed by Seller, and dated
as of the Closing Date.
 
7.2.5  A certificate, duly executed by Seller, confirming that its
representations and warranties set forth in this Agreement are correct in all
material respects as if made on the Closing Date (or noting any exceptions).
 

--------------------------------------------------------------------------------


7.2.6  A title affidavit, in customary form reasonably satisfactory to the Title
Company and Seller, duly executed by Seller.
 
7.2.7  An affidavit, in the form required by the Code and the regulations issued
pursuant thereto, to the effect that Seller is not a foreign person within the
meaning of the Code.
 
7.2.8  Such evidence of the power and authority of Seller to consummate the
transactions described in this Agreement as may be reasonably required by
Purchaser or Title Company.
 
7.2.9  A written direction to Escrow Agent to disburse the Deposit to Seller in
accordance with Section 8.1.2.1.
 
7.2.10  To the extent within the possession or under the control of the Seller,
originals of the Leases, Contracts and Intangible Property.
 
7.2.11  A Settlement Statement in accordance with Section 10.1, duly executed by
Seller.
 
7.2.12  Notices to the tenants under all Leases, and to vendors under all
Contracts, informing them of the change in ownership of the Property.
 
7.2.13  Such other documents and instruments as are customary and as may be
reasonably requested by Purchaser, Escrow Agent or Title Company, to effectuate
the transactions contemplated by this Agreement.
 
7.3  Purchaser’s Closing Deliveries. At or prior to Closing, Purchaser shall
deliver to Escrow Agent the following:
 
7.3.1  The Assignment, duly executed by Purchaser or Purchaser’s Designee, and
dated as of the Closing Date.
 
7.3.2  If Seller has exercised its right to continue to occupy the Seller
Premises following Closing, the Seller Lease, duly executed by Purchaser or
Purchaser’s Designee, and dated as of the Closing Date.
 
7.3.3  A certificate, duly executed by Purchaser, confirming that its
representations and warranties set forth in this Agreement are correct in all
material respects as if made on the Closing Date (or noting any exceptions).
 
7.3.4  A certificate from Purchaser’s Designee, duly executed by Purchaser’s
Designee, confirming that Purchaser’s representations and warranties set forth
in the Agreement are correct in all material respects as if made by such
Purchaser’s Designee on the Closing Date (or noting any exceptions).
 

--------------------------------------------------------------------------------


7.3.5  Such evidence of the power and authority of Purchaser and Purchaser’s
Designee to consummate the transactions described in this Agreement as may be
reasonably required by Seller or Title Company.
 
7.3.6  A written direction to Escrow Agent to disburse the Deposit to Seller in
accordance with Section 8.1.2.1.
 
7.3.7  The balance of the Purchase Price, as adjusted pursuant to Article 10.
 
7.3.8  A Settlement Statement in accordance with Section 10.1, duly executed by
Purchaser or Purchaser’s Designee.
 
7.3.9  Such other documents and instruments as are customary and as may be
reasonably requested by Seller, Escrow Agent or Title Company to effectuate the
transactions contemplated by this Agreement.
 
7.4  Closing Costs. All transfer and recordation taxes imposed upon the
recordation of the Deed and all escrow or settlement fees of Escrow Agent shall
be borne equally by Seller and Purchaser. Seller and Purchaser shall each bear
its own counsel’s fees and expenses in connection with the transactions
described in this Agreement. Purchaser shall pay all costs of Purchaser’s due
diligence investigations of the Property, title insurance premiums and costs,
and costs of the Survey. Any other closing costs shall be borne by the parties
in accordance with custom for transactions similar to the transactions described
herein in the District of Columbia.
 
7.5  Indemnification.
 
7.5.1  Subject to any express provisions of this Agreement to the contrary, from
and after Closing, Seller hereby agrees to indemnify Purchaser, Purchaser’s
Designee, and their respective trustees, directors, officers, employees,
partners, members and affiliates (collectively, “Purchaser Indemnified
Parties”), and to hold Purchaser Indemnified Parties harmless from and against,
any and all Damages paid or incurred by Purchaser Indemnified Parties due to (i)
any breach of any representation or warranty made by Seller in this Agreement,
(ii) any breach of any covenant made by Seller in this Agreement, (iii)
liabilities to any third party, including liabilities under the Leases, that are
based upon any matter relating to the use, maintenance, operation or
construction of the Property occurring prior to the Closing Date (except to the
extent that Purchaser receives a credit therefor at Closing), and (iv) any
liability of Seller, BNA or the Property under the Tax Deferral Agreement.
 
7.5.2  Subject to any express provisions of this Agreement to the contrary, from
and after Closing, Purchaser hereby agrees to indemnify Seller and its trustees,
directors, officers and employees, partners, members and affiliates
(collectively, “Seller Indemnified Parties”), and to hold Seller Indemnified
Parties harmless from and against, any and all Damages paid or incurred by
Seller Indemnified Parties due to (i) any breach of any representation or
warranty made by Purchaser or Purchaser’s Designee in this Agreement, (ii) any
breach of any covenant made by Purchaser or Purchaser’s Designee in this
Agreement, (iii) any obligations with respect to which Purchaser receives a
credit at Closing, to the extent of such credit, and (iv) liabilities to any
third party, including liabilities under the Leases, that are incurred by any
Seller Indemnified Party based upon any matter relating to the use, maintenance,
operation or construction of the Property occurring on or after the Closing
Date.
 

--------------------------------------------------------------------------------


7.5.3  The obligations of Seller under Section 7.5.1 shall not extend to (i) any
Damages arising out of the alleged presence at, or release or disposal from the
Property of any Hazardous Substance, or the alleged violation of any
Environmental Laws, (ii) any Damages arising out of a violation of any Legal
Requirement with respect to the physical condition, maintenance or improvement
of the Property (including zoning and building codes and the Americans with
Disabilities Act) which exists on or before the Closing Date, or (iii) any
Damages arising out of the state of the physical condition, maintenance or
improvement of the Property on or before the Closing Date, except (in the case
of this clause (iii) only) Damages for the death of or injury to third parties,
or damage to property other than the Property. The obligations of Seller under
Section 7.5.1 (except with respect to the Tax Deferral Agreement) and of
Purchaser under Section 7.5.2 shall not extend to (a) any consequential or
punitive damages, (b) any loss or diminution of value in the Property (except in
the case of a breach of a representation or warranty by Seller), or (c) any
Damages that are not payable to third parties (except in the case of a breach of
a representation or warranty by Seller).
 
7.5.4  Notwithstanding anything to the contrary in this Agreement, Seller’s
liability under Section 7.5.1 shall not exceed, in the aggregate together with
Seller’s liability under Section 7.5.1 of the Adjacent Agreement, an amount
equal to Five Million Dollars ($5,000,000.00), except for liability based upon
actual fraud on the part of Seller. The foregoing limitations shall not be
applicable to Seller’s indemnity obligations with respect to the Tax Deferral
Agreement.
 
7.5.5  Whenever either party shall learn through the filing of a claim or the
commencement of a proceeding or otherwise of the existence of any liability for
which the other party is or may be responsible under this Section 7.5, the party
learning of such liability shall notify the other party promptly and furnish
such copies of documents (and make originals thereof available) and such other
information as such party may have that may be used or useful in the defense of
such claims. The indemnified party shall afford the indemnifying party full
opportunity to defend such claims, using counsel reasonably acceptable to the
indemnified party, in the name of the indemnified party and generally shall
cooperate with the indemnifying party in the defense of such claim, provided
that no such matter shall be settled without the prior written consent of the
indemnified party.
 
7.5.6  This Section 7.5 shall survive Closing indefinitely, except that Seller’s
indemnification of Purchaser pursuant to Section 7.5.1 shall terminate on the
date that is one (1) year after the Closing Date. From and after Closing, the
indemnification provisions in this Section 7.5 shall be the exclusive remedies
of Seller and Purchaser in connection with any of the matters described in this
Section 7.5 and the transaction described in this Agreement, and each party
hereby waives and releases and other rights or remedies it may have under
applicable law or at equity in connection therewith. The foregoing limitations
shall not be applicable to Seller’s indemnity obligations with respect to the
Tax Deferral Agreement, which shall survive Closing without limitation as to
time.
 

--------------------------------------------------------------------------------


7.6  Survival.
 
7.6.1  Except where this Agreement expressly provides for a longer period, the
representations, warranties, covenants and indemnities of Seller and Purchaser
set forth in this Agreement shall survive Closing until the date that is one (1)
year after the Closing Date, and any action on any such representation,
warranty, covenant or indemnity must be instituted on or before such date.
 
7.6.2  Notwithstanding any other provision of this Agreement, if at or prior to
Closing Purchaser obtains actual knowledge that any representation or warranty
of Seller under this Agreement (as the same is modified pursuant to Section 5.7)
is inaccurate in any respect, but nonetheless proceeds to Closing, Purchaser
shall be deemed to have waived any right to make a claim arising out of such
inaccuracy.
 
ARTICLE 8.   ESCROW, DEFAULT, REMEDIES
 
8.1  Escrow Terms.
 
8.1.1  Escrow Agent shall promptly give notice to Purchaser and Seller upon its
receipt of any portion of the Deposit from Purchaser in accordance with this
Agreement. Escrow Agent shall invest the Deposit (if in cash) in overnight
repurchase obligations secured by United States obligations through such bank as
Escrow Agent may elect and shall be approved by Purchaser and Seller. Escrow
Agent shall not be liable for any loss of such investment (unless due to Escrow
Agent’s gross negligence or willful misconduct). All interest on the Deposit
shall be treated by Escrow Agent for income tax purposes as earned by Purchaser,
and Purchaser shall provide its tax identification number to Escrow Agent for
this purpose.
 
8.1.2  Escrow Agent shall deliver the Deposit to Seller or to Purchaser, as the
case may be, under the following conditions:
 
8.1.2.1  At Closing, the Deposit shall be delivered to Seller (if in cash) or
Purchaser (if a Letter of Credit) upon receipt by Escrow Agent of a statement
executed by Seller and Purchaser that the Deposit may be so released; or
 
8.1.2.2  The Deposit shall be delivered to Seller following receipt by Escrow
Agent of written demand therefor from Seller, stating that Purchaser has
defaulted in the performance of its obligations under this Agreement and
specifying the Section of this Agreement which entitles Seller to receive the
Deposit, but only if Purchaser shall not have given written notice of objection
in accordance with Section 8.1.3; or
 

--------------------------------------------------------------------------------


8.1.2.3  The Deposit shall be delivered to Purchaser following receipt by Escrow
Agent of written demand therefor from Purchaser stating that Seller has
defaulted in the performance of its obligations under this Agreement or that
this Agreement was terminated under circumstances entitling Purchaser to the
return of the Deposit, and specifying the Section of this Agreement which
entitles Purchaser to the return of the Deposit, but only if Seller shall not
have given written notice of objection in accordance with Section 8.1.3; or
 
8.1.2.4  The Deposit shall be delivered as directed by joint written
instructions of Seller and Purchaser.
 
8.1.3  Upon the filing of a written demand for the Deposit by Seller or
Purchaser pursuant to Section 8.1.2.2 or 8.1.2.3, Escrow Agent shall promptly
give notice thereof (including a copy of such demand) to the other party. The
other party shall have the right to object to the delivery of the Deposit, by
giving notice of such objection to Escrow Agent at any time within five (5)
business days after such party’s receipt of notice from Escrow Agent, but not
thereafter. Failure to deliver such objection notice within such period shall be
deemed to be a waiver of such party’s right to object to Escrow Agent’s
compliance with such demand. Such objection notice shall set forth the basis for
objecting to the delivery of the Deposit. Upon receipt of such notice of
objection, Escrow Agent shall promptly give a copy of such notice to the party
who filed the written demand. The foregoing five (5) business day period does
not constitute a cure period in which either Seller or Purchaser, as the case
may be, shall be required to accept tender of cure of any default under this
Agreement. If the Deposit is in the form of the Letter of Credit, then Escrow
Agent shall draw upon the same prior to the release of the Deposit to Seller,
and Seller and Purchaser hereby irrevocably direct Escrow Agent to effectuate
such draw.
 
8.1.4  If Escrow Agent shall have received the notice of objection provided for
in Section 8.1.3 within the time therein prescribed, Escrow Agent shall continue
to hold the Deposit until (i) Escrow Agent receives written notice from Seller
and Purchaser directing the disbursement of the Deposit, in which case Escrow
Agent shall then disburse the Deposit in accordance with said direction, or
(ii) litigation is commenced between Seller and Purchaser, in which case Escrow
Agent shall deposit the Deposit with the clerk of the court in which said
litigation is pending, or (iii) Escrow Agent takes such affirmative steps as
Escrow Agent may elect, at Escrow Agent’s option, in order to terminate Escrow
Agent’s duties hereunder (but in no event disbursing the Deposit to either
Seller or Purchaser), including depositing the Deposit in court and commencing
an action for interpleader, the costs thereof to be borne by whichever of Seller
or Purchaser is the losing party. If the Deposit is in the form of the Letter of
Credit, then Escrow Agent shall draw upon the same prior to the delivery of the
Deposit to the clerk of court, and Seller and Purchaser hereby irrevocably
direct Escrow Agent to effectuate such draw. Seller and Purchaser shall execute
such documents as may be necessary to cause Escrow Agent to effectuate such
draw.
 

--------------------------------------------------------------------------------


8.1.5  Escrow Agent may rely and act upon any instrument or other writing
reasonably believed by Escrow Agent to be genuine and purporting to be signed
and presented by any person or persons purporting to have authority to act on
behalf of Seller or Purchaser, as the case may be, and shall not be liable in
connection with the performance of any duties imposed upon Escrow Agent by the
provisions of this Agreement, except for Escrow Agent’s own gross negligence,
willful misconduct or default. Escrow Agent shall have no duties or
responsibilities except those set forth herein. Escrow Agent shall not be bound
by any modification or termination of this Agreement unless the same is in
writing and signed by Purchaser and Seller, and, if Escrow Agent’s duties
hereunder are affected, unless Escrow Agent shall have given prior written
consent thereto. Escrow Agent shall be reimbursed by Seller and Purchaser for
any expenses (including reasonable legal fees and disbursements of outside
counsel, including all of Escrow Agent’s fees and expenses with respect to any
interpleader action pursuant to Section 8.1.4) incurred in connection with this
Agreement, and such liability shall be joint and several; provided that, as
between Purchaser and Seller, the prevailing party in any dispute over the
Deposit shall be entitled to reimbursement of any such expenses paid to Escrow
Agent. In the event that Escrow Agent shall be uncertain as to Escrow Agent’s
duties or rights hereunder, or shall receive instructions from Purchaser or
Seller that, in Escrow Agent’s opinion, are in conflict with any of the
provisions hereof, Escrow Agent shall be entitled to continue to hold the
Deposit pursuant to Section 8.1.4, and may decline to take any other action.
 
8.1.6  Escrow Agent shall have the right at any time to resign upon ten (10)
business days prior notice to Seller and Purchaser. Seller and Purchaser shall
jointly select a successor Escrow Agent and shall notify Escrow Agent of the
name and address of such successor Escrow Agent within ten (10) business days
after receipt of notice from Escrow Agent of its intent to resign. If Escrow
Agent has not received notice of the name and address of such successor Escrow
Agent within such period, Escrow Agent shall have the right to select on behalf
of Seller and Purchaser a bank or trust company to act as its successor
hereunder. At any time after the ten (10) business day period, Escrow Agent
shall have the right to deliver the Deposit to any successor selected hereunder,
provided such successor shall execute and deliver to Seller and Purchaser an
assumption agreement whereby it assumes all of Escrow Agent’s obligations
hereunder. Upon the delivery of all such amounts and such assumption agreement,
the successor shall become the Escrow Agent for all purposes under this Section
8.1 and shall have all of the rights and obligations of the Escrow Agent under
this Section 8.1, and the resigning Escrow Agent shall have no further
responsibilities or obligations hereunder.
 
8.1.7  If the Deposit is in the form of the Letter of Credit, then not later
than the date that is thirty (30) days prior to the expiration of such Letter of
Credit, Purchaser shall cause such Letter of Credit to be extended or replaced
with another Letter of Credit that satisfies the requirements of this Agreement.
If Purchaser fails to so extend or replace such Letter of Credit by such date,
then Escrow Agent shall draw upon the same and hold the proceeds of such draw as
the Deposit hereunder, and Seller and Purchaser hereby irrevocably direct Escrow
Agent to effectuate such draw. Seller and Purchaser shall execute such documents
as may be necessary to cause Escrow Agent to effectuate such draw. If either
party disputes the release of the Deposit to the other pursuant to Section
8.1.3, then if the Deposit is in the form of the Letter of Credit, Escrow Agent
is hereby irrevocably directed to draw upon the Letter of Credit and hold the
proceeds of such draw as the Deposit.
 

--------------------------------------------------------------------------------


8.2  Purchaser’s Default. If Purchaser defaults in its obligation to proceed to
Closing in accordance with this Agreement, or if any condition set forth in
Sections 6.3.1 through 6.3.4 is not satisfied and Seller elects not to proceed
to Closing, and if such default is not cured and/or such condition is not
satisfied within fifteen (15) days after Seller has given Purchaser written
notice of the same, then Seller shall have the right to terminate this Agreement
by written notice to Purchaser, and upon such termination Escrow Agent shall,
subject to Sections 8.1.3 and 8.1.4, pay the Deposit to Seller. In addition, if
Seller, on or before the date that is three (3) years after the date on which
this Agreement terminates pursuant to this Section 8.2 (“Outside Date”), sells
the Property to a third party purchaser (“Successor Purchaser”) for a gross
purchase price that is less than the Purchase Price, then not later than thirty
(30) days following receipt by Purchaser of the documentation provided by Seller
in accordance with this Section 8.2, Purchaser shall pay to Seller an amount
(“Sales Price Damages”) equal to the difference between the Purchase Price and
the gross purchase price paid by the Successor Purchaser. Seller shall provide
Purchaser with correct and complete copies of all documentation reasonably
requested by Purchaser in connection with the determination of the Sales Price
Damages. If Seller also sells the Adjacent Property on or before the Outside
Date then the “Sales Price Damages” collectively payable by Purchaser and
Adjacent Purchaser under this Agreement and the Adjacent Agreement shall be
calculated on an aggregate basis. In no event shall the Sale Price Damages under
this Agreement and the Adjacent Agreement exceed in the aggregate $11,000,000.
The amount of the Deposit plus the amount, if any, of the Sales Price Damages,
shall be full and complete liquidated damages, and the exclusive and sole right
and remedy of Seller, and neither party shall have any further obligations or
liabilities to the other party under this Agreement, except for obligations that
expressly survive termination of this Agreement. Purchaser acknowledges that
Seller’s actual damages caused by Purchaser’s default in its obligation to
proceed to Closing would be difficult to determine precisely and that the amount
of the Deposit, together with the amount, if any, of the Sales Price Damages, as
liquidated damages, is a fair and reasonable approximation. Seller hereby waives
any right to recover damages (whether actual, consequential, punitive or other)
as a result of Purchaser’s default in its obligation to proceed to Closing in
accordance with this Agreement or as a result of any conditions set forth in
Sections 6.3.1 through 6.3.4 not being satisfied, except for the damages
described in this Section 8.2. This Section 8.2 shall survive any termination of
this Agreement.
 

--------------------------------------------------------------------------------


8.3  Seller’s Default. If Seller defaults in its obligation to proceed to
Closing in accordance with this Agreement, or if any condition set forth in
Section 6.1.1, 6.1.2 or 6.1.4 is not satisfied and Purchaser elects not to
proceed to Closing, and if such default is not cured and/or such condition is
not satisfied within fifteen (15) days after Purchaser has given Seller written
notice of the same, then Purchaser shall be entitled, as its sole remedy, to
either (i) specific performance of this Agreement, provided that any action for
specific performance must be initiated no later than sixty (60) days after the
date that Closing is otherwise required to occur under this Agreement, or
(ii) terminate this Agreement by written notice to Seller, and upon such
termination Escrow Agent shall, subject to Sections 8.1.3 and 8.1.4, return the
Deposit to Purchaser and neither party shall have any further obligations or
liabilities to the other party under this Agreement, except for obligations that
expressly survive termination of this Agreement, provided that if specific
performance is not available to Purchaser due to an intentional act of Seller,
then in addition to terminating this Agreement, Purchaser shall be entitled to
reimbursement by Seller of Purchaser’s out-of-pocket costs actually expended in
connection with the transaction contemplated by this Agreement in an aggregate
amount not to exceed the amount of the Deposit. Purchaser hereby waives any
right to recover damages (whether actual, consequential, punitive or other) as a
result of Seller’s default in its obligation to proceed to Closing in accordance
with this Agreement or as a result of any conditions set forth in Sections
6.1.1, 6.1.2 or 6.1.4 not being satisfied, except as expressly set forth in this
Section 8.3. This Section 8.3 shall survive any termination of this Agreement.
 
8.4  District Agreement.
 
8.4.1  On the Contract Date, Crystal City Seller and Crystal City Purchaser are
executing the Crystal City Agreement for the sale by the Crystal City Seller to
Crystal City Purchaser of the Crystal City Property. This Agreement and the
Crystal City Agreement shall be subject to the provisions of the Exchange
Agreement.
 
8.4.2  Any default by Crystal City Purchaser under the Crystal City Agreement
shall constitute a default by Seller under this Agreement. Any default by the
Crystal City Seller under the Crystal City Agreement shall constitute a default
by Purchaser under this Agreement.
 
8.5  Adjacent Agreement. Closing on the sale of the Property pursuant to this
Agreement and closing on the sale of the Adjacent Property pursuant to the
Adjacent Agreement shall occur concurrently. In no event shall Seller be
obligated to sell the Property nor shall Purchaser be required to purchase the
Property without the concurrent Closing of the sale or purchase, respectively,
of the Adjacent Property. Any default by Adjacent Purchaser under the Adjacent
Agreement shall constitute a default by Purchaser under this Agreement. Any
default by Seller under the Adjacent Agreement shall constitute a default by
Seller under this Agreement. If the Adjacent Agreement is terminated for any
reason prior to Closing, this Agreement shall terminate automatically, the
Deposit shall be delivered to the party entitled to receive the Deposit (as
defined under the Adjacent Agreement) under the Adjacent Agreement, and neither
party shall have any further obligations or liabilities to the other party under
this Agreement, except for obligations that expressly survive termination of
this Agreement.
 

--------------------------------------------------------------------------------


ARTICLE 9.   CASUALTY AND CONDEMNATION
 
9.1  Notice to Purchaser. Seller shall give Purchaser prompt written notice of
(i) any pending or threatened condemnation affecting the Property prior to
Closing, upon becoming aware of the same, and (ii) any fire or other casualty
occurring prior to Closing that affects the Property and that is reasonably
estimated by Seller, acting reasonably and in good faith, to cost more than
$10,000.00 to repair.
 
9.2  Minor Condemnation. If, prior to Closing, a proceeding for condemnation is
commenced against all or any portion of Property, and such proceeding does not
materially adversely affect the use, occupancy or redevelopment of the Property,
as reasonably determined by Seller and Purchaser, each acting reasonably and in
good faith, then this Agreement shall continue in full force and effect and the
Purchase Price shall not be reduced, but Purchaser shall be entitled to an
assignment of all condemnation awards payable to Seller (other than any portion
of such awards in respect of income lost prior to Closing or expended by or on
behalf of Seller prior to Closing to restore the Property), and Seller shall
have no obligation to repair or restore the Property.
 
9.3  Major Condemnation. If, prior to Closing, a proceeding for condemnation is
commenced against all or any portion of Property, and such proceeding is not
covered by Section 9.2, then Purchaser shall have the right, upon notice in
writing to Seller delivered within ten (10) days after Seller gives Purchaser
notice of such condemnation, to terminate this Agreement, whereupon this
Agreement shall terminate, Escrow Agent shall return the Deposit to Purchaser
and neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement other than those that expressly survive
termination of this Agreement. If Purchaser does not timely elect to terminate
this Agreement, then this Agreement shall continue in full force and effect and
the Purchase Price shall not be reduced, but Purchaser shall be entitled to an
assignment of all condemnation awards payable to Seller (other than any portion
of such awards in respect of income lost prior to Closing or expended by or on
behalf of Seller prior to Closing to restore the Property), and Seller shall
have no obligation to repair or restore the Property.
 
9.4  Casualty. If, prior to Closing, the Property is damaged by fire or other
casualty, then this Agreement shall continue in full force and effect and the
Purchase Price shall not be reduced, but Purchaser shall be entitled to an
assignment of all fire or other casualty insurance proceeds payable to Seller
(other than any portion of such proceeds in respect of income lost prior to
Closing or expended by or on behalf of Seller prior to Closing to restore the
Property), plus the amount of any deductible, and Seller shall have no
obligation to repair or restore the Property. Notwithstanding the foregoing,
Seller shall be obligated to undertake such repair and restoration as may be
required (i) under the terms of the Leases, and (ii) in any event, to safeguard
the Property.
 
9.5  Insurance. Prior to Closing, Seller shall maintain, at its cost, “broad
form/special perils” insurance with respect to the Improvements in an amount
equal to 100% of the replacement cost thereof.
 

--------------------------------------------------------------------------------


ARTICLE 10.  PRORATIONS
 
10.1  Prorations Generally. Seller and Purchaser shall receive debits and
credits against the Purchase Price pursuant to this Article 10. In the case of
any adjustment to be made at Closing, such adjustment shall be set forth on a
settlement statement (“Settlement Statement”) executed by Seller and Purchaser,
and the portion of the Purchase Price payable pursuant to Section 2.2.2.3 shall
be increased or decreased to reflect such adjustment. In the case of any
adjustment to be made after Closing, Purchaser and Seller shall make such
adjustment by payment of immediately available funds to the other party within
five (5) days of the date such adjustment is determined.
 
10.2  Governmental Charges. Real estate taxes, personal property taxes, and any
other governmental assessments for the tax year(s) in which Closing occurs shall
be apportioned between Seller and Purchaser as of the Apportionment Time.
 
10.3  Rents under Leases. All rents and other charges (including base rent,
percentage rent, expense reimbursement rent and any additional rent) under
Leases (collectively, “Rents”) shall be apportioned in accordance with the
following provisions:
 
10.3.1  All Rents which were earned and attributable to the period prior to the
Closing Date shall be retained by Seller to the extent that such Rents have been
collected prior to the Closing Date. Rents earned and attributable to the period
beginning on the Closing Date and thereafter will be paid to Purchaser directly
by the tenants or licensees, or if received by Seller prior to Closing shall be
credited to Purchaser at Closing.
 
10.3.2  All Rents received on or after the Closing Date by Purchaser in respect
of any Lease shall be applied first to sums due under such Lease attributable to
the period beginning on the Closing Date through the last day of the month in
which such sums were received. Thereafter, any remaining sums shall be promptly
paid to Seller to the extent of any Rent owing to Seller under the applicable
Lease for periods prior to the Closing Date. All Rents received by Seller after
Closing, whether attributable to the period prior to or after the Closing Date,
shall be deemed to be held in trust by Seller for Purchaser and shall be
promptly delivered to Purchaser by Seller for application as provided in this
Section.
 
10.3.3  Any customary and actual, direct out of pocket costs incurred by
Purchaser in collection of delinquent Rents shall be deducted by Purchaser prior
to the payment to Seller on account of delinquent Rents. Purchaser shall not
modify any Lease in such a way to affect the amounts of Rents that may be due to
Seller. Seller shall have the right to contact tenants to request payment of
delinquent rentals after the Closing Date and to institute legal proceedings, at
Seller’s sole expense, to collect and retain such delinquent Rents, but not to
evict such tenants.
 

--------------------------------------------------------------------------------


10.3.4  Reconciliations of taxes, insurance charges and other expenses owed by
tenants and licensees under Leases for the calendar year (or fiscal year if
different from the calendar year) in which Closing occurs shall be prepared by
Purchaser with the cooperation of Seller within one hundred twenty (120) days
following the end of such year in accordance with the requirements set forth in
the Leases and as provided in this Section 10.3.4. For those Leases in which
tenant pays a proportionate share of taxes, insurance charges or other expenses
over a base year amount or expense stop, the proration of the amount received
from such tenant over such base year amount or expense stop shall be calculated
based on the total amount of such expenses for the Property incurred by each of
Seller and Purchaser reduced by the base year amount allocated evenly for the
portion of the year each owns the Property. The base year amount will be
prorated between the parties based on the number of days each party owned the
Property during such year. For Leases which do not have a base year amount or
expense stop, the proration between the parties of income received from tenants
from reconciliations of expenses under the Leases shall be calculated based on
the expenses actually incurred by each party for such year and each party’s
period of ownership of the Property.
 
10.3.5  Purchaser shall receive a credit for any cash security deposit actually
posted by the tenant under any Lease, except to the extent that such security
deposit has been applied by Seller prior to the Closing Date in accordance with
the terms of the applicable Lease. Seller and Purchaser shall cooperate to
transfer to Purchaser any security deposit posted by the tenant under any Lease
that is in a form other than cash.
 
10.4  Contracts. All amounts payable under the Contracts shall be apportioned
between Seller and Purchaser as of the Apportionment Time.
 
10.5  Utilities. Water, sewer, fuel, electricity, gas and other utilities shall
be apportioned between Seller and Purchaser as of the Apportionment Time.
 
10.6  Deposits. Seller shall receive a credit for all deposits made by or on
behalf of Seller as of the Apportionment Time as security under any Contract,
utility, public service or other arrangement to the extent the same remains on
deposit for the benefit of Purchaser.
 
10.7  Permits. Seller shall receive a credit for prepaid fees for any permits
that are assigned to Purchaser.
 
10.8  Tax Appeals.
 
10.8.1  If any appeal of any taxes or assessments is pending as of the Closing
Date with respect to any tax period that has closed prior to the Closing Date,
Seller shall be entitled to receive any rebate or credit resulting from such
appeal, and shall pay all expenses of prosecuting such appeal.

--------------------------------------------------------------------------------


 
10.8.2  If any appeal of any taxes or assessments is pending as of the Closing
Date with respect to the period in which the Closing Date occurs (“Current Year
Tax Appeal”), such taxes or assessments shall be re-prorated between Seller and
Purchaser as of the Apportionment Time in accordance with the results of such
Current Year Tax Appeal. Seller shall consider in good faith any request by
Purchaser to initiate a Current Year Tax Appeal. Seller and Purchaser shall
cooperate in the prosecution of each Current Year Tax Appeal. All third party
costs and fees incurred in connection with any Current Year Tax Appeal,
including legal fees and expenses, shall be paid by Seller to the extent due and
payable prior to the Closing Date, and shall be paid by Purchaser to the extent
due and payable on or after the Closing Date, but upon completion of the Current
Year Tax Appeal, all such costs and fees shall be prorated between Purchaser and
Seller in the same proportion as they bear re-prorated taxes and assessments.
 
10.9  Transaction Taxes. Seller shall be responsible for its federal and state
income, franchise and similar taxes applicable to the transactions contemplated
by this Agreement. Purchaser shall be responsible for any bulk sales taxes,
personal property sales taxes, and similar taxes applicable to the transactions
contemplated by this Agreement.
 
10.10  Disputes with Respect to Adjustments. If Seller and Purchaser, each
acting reasonably and in good faith, cannot resolve any issue with respect to
the adjustments described in this Article 10, they shall submit such issue for
binding resolution by a nationally recognized accounting firm mutually
acceptable to both parties (“Accounting Firm”). The parties shall bear equally
all fees and expenses of the Accounting Firm in connection with the resolution
of such issue, and each party shall bear its own legal, accounting and other
fees and expenses incurred in connection with the resolution of the issue by the
Accounting Firm. Such resolution shall be final and binding on the parties and
judgment may be entered upon such resolution in any court having jurisdiction
thereof. Seller and Purchaser agree that the proceeding described in this
Section 10.10 shall be conducted in the District of Columbia.
 
10.11  Interest on Amounts Owed. Any amount that is payable by Seller or
Purchaser to the other pursuant to this Article 10 and not paid when due shall
bear interest from the date due until paid at the rate of ten percent (10%) per
annum.
 
10.12  Survival. This Article 10 shall survive Closing.
 

--------------------------------------------------------------------------------


ARTICLE 11.  MISCELLANEOUS
 
11.1  Assignment. Neither Seller nor Purchaser shall assign this Agreement
without the consent of the other. Notwithstanding the foregoing, without
Seller’s consent, Purchaser shall have the right to assign the right to receive
the Property at Closing to another Person (“Purchaser’s Designee”), subject to
the following conditions:  (i) such Purchaser’s Designee is a direct or indirect
wholly-owned subsidiary of Vornado; (ii) Purchaser shall give notice to Seller
no later than ten (10) business days prior to the date set for Closing of the
identity of Purchaser’s Designee; and (iii) such assignment shall not adversely
affect any Exchange or delay or otherwise adversely affect Closing. Upon any
such assignment, Purchaser’s Designee shall be deemed to have assumed for the
benefit of Seller all obligations of Purchaser under this Agreement, the Access
Agreement and the Confidentiality Agreement, but such assignment shall not
relieve Purchaser of its obligations under this Agreement, the Access Agreement
and the Confidentiality Agreement.
 
11.2  Notices. Notices and other communications required or permitted under this
Agreement shall be in writing and delivered by hand against receipt or sent by
recognized overnight delivery service, by certified or registered mail, postage
prepaid, with return receipt requested or by facsimile. All notices shall be
addressed as follows:
 
If to Purchaser:
 
Vornado Realty L.P.
888 Seventh Avenue
New York, New York 10019
Attn: Joseph Macnow
Phone: (212) 894-7066
Fax: (212) 843-2198
 
with a copy to:
 
Gregory R. Redding, Esquire
Vice President and Division Counsel
Charles E. Smith Real Estate Services L.P.
2345 Crystal Drive, Suite 1000
Arlington, Virginia 22202
Phone: (703) 769-1840
Fax: (703) 769-1301
 
and with a copy to: 
 
Michael D. Goodwin, Esq.
Arnold & Porter LLP
555 12th Street, N.W.
Washington, D.C. 20004
Phone: (202) 942-5558
Fax: (202) 942-5999
 
If to Seller:
 
BNA Washington Inc.
 
1231 25th Street, NW
 
Washington, DC 20037
Attention: Eunice Bumgardner
Phone: (202) 736-3916
Fax: (202) 973-3707
 
with a copy to:
 
Robb Johnson
Senior Vice President
Staubach
8484 Westpark Drive, Suite 150
McLean, Virginia 22102
Phone: (703) 448-3555
Fax: (703) 448-6685
 

--------------------------------------------------------------------------------


and
 
Jay Epstien, Esquire
DLA Piper Rudnick Gray Cary US LLP
1200 19th Street, N.W.
Washington, D.C. 20036
Phone: (202) 861-3850
Fax: (202) 689-7450
 
If to Escrow Agent:
 
Commercial Settlements, Inc.
1015 15th Street, N.W., Suite 300
Washington, D.C. 20005
Attn: David P. Nelson
Phone: (202) 737-4747
Fax: (202) 737-4108
 
or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered, sent by recognized overnight delivery service, or sent by certified
or registered mail, postage prepaid, with return receipt requested, or upon
electronically verified transmission, if such delivery is by facsimile.
 
11.3  Waiver of Jury Trial; Jurisdiction. Seller and Purchaser each hereby
waives any right to jury trial in the event any party files an action relating
to this Agreement or to the transactions or obligations contemplated by this
Agreement. Any action, suit or proceeding arising out of this Agreement or the
transactions contemplated by this Agreement shall be brought exclusively in the
United States District Court for the District of Columbia, and Seller and
Purchaser agree that such courts are the most convenient forum for resolution of
any such action and further agree to submit to the jurisdiction of such courts
and waive any right to object to venue in such courts.
 
11.4  Counterparts and Effectiveness. This Agreement may be executed in any
number of counterparts which, when taken together, shall constitute a single
binding instrument. Execution and delivery of this Agreement by facsimile shall
be sufficient for all purposes and shall be binding on any Person who so
executes.
 
11.5  Brokerage. Seller represents to Purchaser that other than The Staubach
Company - Northeast, Inc. (“Seller’s Broker”), no broker, finder or similar
consultant has acted on its behalf in connection with this Agreement or the
transaction contemplated by this Agreement. Purchaser represents to Seller that
no broker, finder or similar consultant has acted on its behalf in connection
with this Agreement or the transaction contemplated by this Agreement. At
Closing, Seller shall pay to Seller’s Broker a commission pursuant to a separate
agreement. Purchaser and Seller each shall indemnify and hold the other harmless
from claims made by any broker, finder or similar consultant claiming through it
for a commission, fee or compensation in connection with this Agreement or the
transaction contemplated by this Agreement, and such indemnity shall survive
Closing without limitation as to time. The indemnification obligations set forth
in this Section 11.5 shall survive Closing or any termination of this Agreement.

--------------------------------------------------------------------------------


 
11.6  Confidentiality. Purchaser and Seller shall each maintain as confidential
any and all information and material obtained about the other which is furnished
to it by the other in connection with this Agreement, and such obligation shall
survive any termination of this Agreement and shall survive Closing for a period
of one (1) year. Purchaser and Seller shall each maintain as confidential the
terms of this Agreement and such obligation shall survive any termination of
this Agreement, but shall terminate at Closing. Purchaser shall maintain as
confidential any and all information and material about the Property which is
furnished to it by or on behalf of Seller, and such obligation shall survive any
termination of this Agreement but shall terminate at Closing. Confidential
information shall not include information and material which (i) becomes
generally available to the public other than as a result of a disclosure
prohibited by this Section 11.6, (ii) is known to Purchaser or Seller, as the
case may be, on a non-confidential basis, prior to its receipt of such
information and material from the other party, or (iii) becomes available to
Purchaser or Seller, as the case may be, on a non-confidential basis from a
source other than the other party which is not prohibited from disclosing the
same. Notwithstanding the foregoing, (i) each of Purchaser and Seller may
disclose confidential information to its employees, agents or advisors, and to
potential investors or lenders, in each case on a need-to-know basis after the
recipients of the information have been informed of the confidential nature of
such information and directed not to disclose such information except in
accordance with this Section 11.6, (ii) each of Purchaser and Seller may
disclose confidential information to the extent required by applicable law or
the rules of any applicable securities exchange, and (iii) Purchaser and Seller,
following prior notice to and consultation with the other, may disclose the
transaction contemplated by this Agreement to the extent necessary to obtain
consents or approvals contemplated by this Agreement.
 
11.7  Bulk Sales Compliance. Seller and Purchaser acknowledge that they do not
intend to comply with and have agreed to waive the provisions of any statutory
bulk sale or similar requirements applicable to the transactions contemplated by
this Agreement, and Seller and Purchaser agree to rely upon the adjustment
provisions of this Agreement to address any matters that would otherwise be
subject to such bulk sale requirements.
 
11.8  Public Announcements. Prior to Closing, each party shall notify the other
and provide the other with an opportunity to comment on any proposed form of
press release or other written disclosure with respect to this Agreement or the
transactions contemplated by this Agreement not less than twenty-four (24) hours
prior to such proposed disclosure.
 
11.9  Recordation. Neither Seller nor Purchaser shall record this Agreement or
any notice of this Agreement in the land records of any jurisdiction.
 
11.10  Time of Essence. Time is of the essence with respect to the performance
of all obligations, and the exercise of all rights, of Seller and Purchaser
under this Agreement.
 

--------------------------------------------------------------------------------


11.11  Rule Against Perpetuities. Notwithstanding any other provision in this
Agreement, Closing shall occur, if at all, prior to the date that is twenty-one
(21) years following the death of the survivor of George W. Bush and Laura Bush
and the now living children of said persons.
 
11.12  Like-Kind Exchanges.
 
11.12.1  Notwithstanding anything contained herein to the contrary, Purchaser
acknowledges that Seller may designate the Property as relinquished property to
consummate a like-kind exchange or reverse like-kind exchange under Section 1031
of the Code (an “Exchange”) with respect to property that Seller will acquire
either prior to or within one hundred eighty (180) days after Closing (the
“Replacement Property”). In the event that Seller designates the Property as
relinquished property to consummate an Exchange with respect to the Replacement
Property through the use of a qualified intermediary (“Intermediary”) and/or an
Exchange Accommodation Titleholder (“EAT”), Purchaser shall cooperate in
structuring the transaction as an Exchange for the benefit of Seller and
Purchaser agrees to render all required performance under this Agreement to
either the Intermediary or the EAT (either the Intermediary or the EAT referred
to herein as the “1031 Assignee”) to the extent reasonably directed by Seller
and to accept performance of all of Seller’s obligations by the 1031 Assignee.
Purchaser agrees that performance by the 1031 Assignee will be treated as
performance by Seller, and Seller agrees that Purchaser’s performance to the
1031 Assignee will be treated as performance to Seller. No assignment of rights
under this Agreement to a 1031 Assignee shall effect a release of Seller from
obligations under this Agreement.
 
11.12.2  Notwithstanding anything contained herein to the contrary, Seller
acknowledges that Purchaser may designate the Property as replacement property
to consummate an Exchange with respect to property that Seller will relinquish
either prior to or within one hundred eighty (180) days after Closing (the
“Relinquished Property”). In the event that Purchaser designates the Property as
replacement property to consummate an Exchange with respect to the Relinquished
Property through the use of a 1031 Assignee, Seller shall cooperate in
structuring the transaction as an Exchange for the benefit of Purchaser and
Seller agrees to render all required performance under this Agreement to such
1031 Assignee to the extent reasonably directed by Purchaser and to accept
performance of all of Purchaser’s obligations by the 1031 Assignee. Seller
agrees that performance by the 1031 Assignee will be treated as performance by
Purchaser, and Purchaser agrees that Seller’s performance to the 1031 Assignee
will be treated as performance to Purchaser. No assignment of rights under this
Agreement to a 1031 Assignee shall effect a release of Purchaser from
obligations under this Agreement.
 

--------------------------------------------------------------------------------


11.13  District of Columbia Provisions.
 
11.13.1  The characteristic of the soil of the Land, as described by the Soil
Conservation Service of the U.S. Department of Agriculture in the Soil Survey
Book of the District of Columbia (area 11) published in July 1976, and as shown
on the Soil Maps of the District of Columbia at the back of that publication, is
Urban Land. For further information, Purchaser may contact a soil testing
laboratory, the District of Columbia Department of Environmental Services or the
Soil Conservation Service of the U.S. Department of Agriculture. The foregoing
is set forth pursuant to requirements of the District of Columbia Code and is
not intended, and shall not be construed as, limiting the conditions set forth
herein with respect to Purchaser’s right to make investigations, tests and
studies satisfactory to it.
 
11.13.2  In accordance with the requirements of Section 3(g) of the District of
Columbia Underground Storage Tank Management Act of 1990, as amended by the
District of Columbia Underground Storage Tank Management Act of 1990 Amendment
Act of 1992 (the “Act”), Seller has informed Purchaser, and hereby re-informs
Purchaser, that Seller has no knowledge of the existence or removal, during
Seller’s ownership of the Property, of any underground storage tanks at or from
the Property. This disclosure notice was provided to Purchaser prior to entering
into this Agreement.
 


 
[Signatures on following page]

- -


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the Contract Date.
 
SELLER:
 
BNA Washington Inc., a Delaware corporation
 


By: /s/Elizabeth Brown  
Name: Elizabeth Brown
Its: President, BNA Washington Inc.   




By: /s/George G. Korphage   
Name: George J. Korphage  
Its: Chairman of the Board, BNA Washington Inc.   


 
PURCHASER:
 
CESC 1229-1231 TRS Inc., a Delaware corporation
 
By: Vornado Realty L.P., a Delaware  limited partnership, sole stockholder
 
By: Vornado Realty Trust, a Maryland  real estate investment trust, its  general
partner
 


 
By: /s/Mitchell N. Schear
Name: Mitchell N. Schear
Its: President, CSCR   
 







- -


--------------------------------------------------------------------------------



 
JOINDER OF ESCROW AGENT
 
The undersigned is joining this Agreement to evidence its agreement to receive,
hold and disburse the Deposit in accordance with the terms of the Agreement.
 
Commonwealth Land Title Insurance Company
 


By:   
Name:   
Its:   



- -


--------------------------------------------------------------------------------



 
JOINDER OF CRYSTAL CITY SELLER
 
The undersigned, jointly and severally, hereby guaranty the prompt and full
payment to Seller of all amounts due and payable by Purchaser pursuant to
Section 8.2 of the foregoing Agreement of Purchase and Sale. Such guaranty is
absolute and unconditional, is a guaranty of payment and performance and not of
collection, shall survive any termination of this Agreement. If at any time
prior to the satisfaction or expiration of Purchaser’s obligations under Section
8.2, the undersigned do not collectively own at least two of the buildings
located at Crystal Mall (as defined in the Crystal City Agreement), the
undersigned shall cause an affiliate of Vornado Realty, L.P., a Delaware limited
partnership, with a net worth of at least $20,000,000 to guaranty the
obligations guarantied by the undersigned hereunder.
 
CESC Mall Land L.L.C., a Delaware limited liability company
 


 
By:   
Name:   
Its:   


 
CESC Mall L.L.C., a Virginia limited liability company
 


 
By:   
Name:   
Its:   
 


 



1402962_13.DOC


--------------------------------------------------------------------------------





 
Schedules and Exhibits
 


Schedules


3.5 Pending Actions
3.10 Leases
5.2.1 Title Commitment


Exhibits


A Form of Deed
B Form of Bill of Sale
C Form of Assignment
D Form of Estoppel
E Form of Letter of Credit








 